UNPUBLISHED


                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-1444




In Re:   ISIDORO RODRIGUEZ,



                                                         Petitioner.




                On Petition for Writ of Mandamus.


Submitted:   April 23, 2008                 Decided:   April 25, 2008


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Isidoro Rodriguez, Petitioner Pro Se.



Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Isidoro Rodriguez petitions for writ of mandamus pursuant to

the Crime Victims’ Rights Act, 18 U.S.C. § 3771.          He asserts that

he is entitled to mandamus relief because of the “summary dismissal

below . . . of his action filed in the United States District for

the District of Columbia . . . pursuant to RICO, the Federal Tort

Claims Act, the Virginia Tort Claims Act, and Virginia Business

Conspiracy Act.”    Petitioner also claims that he is entitled to

relief because of the denial of his request to the Federal Courts

of Appeal and the Tax Court to grant him a hearing to “challenge

the void order of the Virginia State Bar.”

     Petitioner’s     request   for   mandamus   relief    is    denied.

Petitioner was not entitled to the protections of 18 U.S.C. § 3771

in his district court proceedings which were civil in nature, and

in his attempts to challenge the decision of the Virginia State

Disciplinary Board.    See 18 U.S.C. § 3771(d)(3).

     Finding   no   application    of   18   U.S.C.   §   3771    to   these

proceedings, we deny the petition.



                                                          PETITION DENIED




                                  2